Appeal by the defendant from a judgment of the County Court, Suffolk County (Sherman, J.), rendered February 7, 1984, convicting him of attempted grand larceny in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The uncontradicted evidence at trial indicates that the automobile which is the subject of the attempted grand larceny, a 1983 Oldsmobile, was purchased in November 1982 for $11,300. At the time of the attempted theft on August 31, 1983, approximately nine months later, the car was in perfect physical and running condition. Moreover, there was testimony from a police officer, qualified as an expert in used car *683valuation, that the National Association of Automobile Dealers’ book listed this car with a retail value of $9,325 and a wholesale value of $8,175. Under the circumstances of this case, the price paid for the vehicle and the list price of the used car were sufficient to support a conviction for grand larceny in the second degree, as the values of the car well exceeded the $1,500 value required under the applicable penal statute (see, People v Alicea, 25 NY2d 685; People v Carter, 19 NY2d 967; People v James, 111 AD2d 254, affd 67 NY2d 662; People v Supino, 64 AD2d 720). Mangano, J. P., Bracken, Weinstein and Rubin, JJ., concur.